United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Cincinnati, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-940
Issued: March 16, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On February 24, 2010 appellant filed a timely appeal from an October 15, 2009 merit
decision of the Office of Workers’ Compensation Programs denying her claim for compensation
and a January 21, 2010 decision denying her request for reconsideration. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant met her burden of proof to establish that she
sustained an injury in the performance of duty; and (2) whether the Office properly denied her
request for further merit review under 5 U.S.C. § 8128(a).

FACTUAL HISTORY
On May 15, 2009 appellant, then a 54-year-old mail handler, filed an occupational
disease claim (Form CA-2) alleging that she sustained hearing loss as a result of employment-

related noise exposure. She first became aware of her claimed condition on February 13, 2009.
Appellant did not stop work.
By letter dated May 28, 2009, the Office requested additional factual information from
both appellant and the employing establishment. Appellant was requested to provide
information regarding her employment history and nonoccupational exposure to noise. The
Office also requested that she provide medical documentation pertaining to any prior treatment
she may have received for ear or hearing problems. It requested that the employing
establishment provide noise survey reports for each site where appellant worked, the sources and
period of noise exposure for each location and whether she wore ear protection. Neither
appellant nor the employing establishment responded to the Office’s request for information.
By decision dated October 15, 2009, the Office denied appellant’s claim finding that she
did not establish that she sustained any occupational noise exposure.
On October 21, 2009 appellant requested reconsideration and submitted a March 23,
2009 audiological evaluation. In a letter dated October 28, 2009, Marlo M. Bailey, an
audiologist, reviewed appellant’s audiological examination and diagnosed sloping moderate
sensorineural hearing loss rising to mild in the left ear with sloping moderately severe
sensorineural hearing loss in the right ear. Based on the hearing test, Dr. Bailey found appellant
to be a candidate for amplification and recommended a hearing aid.
In an April 9, 2009 Form CA-9, Dr. Sabino Baluyot, a Board-certified otolaryngologist,
found that appellant had moderate sensorineural hearing loss in the left ear and moderately
severe sensorineural hearing loss in the right ear. He noted that appellant’s bilateral hearing loss
was likely related to her time spent working in noise at her employment and sustained gradual
hearing loss over the years as a result.
By decision dated January 21, 2010, the Office denied appellant’s request for
reconsideration finding that the medical evidence was insufficient to warrant further review of
the merits because she failed to factually establish the claimed occupational exposure. It found
that the medical evidence received was irrelevant and/or immaterial to the factual basis on which
appellant’s claim was denied.
LEGAL PRECEDENT -- ISSUE 1
When an employee claims that she sustained an injury in the performance of duty she
must submit sufficient evidence to establish that she experienced a specific event, incident or
exposure occurring at the time, place and in the manner alleged. She must also establish that
such event, incident or exposure caused an injury.1 Once an employee establishes that she
sustained an injury in the performance of duty, she has the burden of proof to establish that, any

1

See generally John J. Carlone, 41 ECAB 354 (1989); see also 5 U.S.C. § 8101(5) (injury defined); 20 C.F.R.
§ 10.5(q) and (ee) (1999) (occupational disease or illness and traumatic injury defined). See Victor J. Woodhams, 41
ECAB 345 (1989) regarding a claimant’s burden of proof in an occupational disease claim.

2

subsequent medical condition or disability for work, for which she claims compensation is
causally related to the accepted injury.2
Appellant has the burden of establishing by weight of the reliable, probative and
substantial evidence that her hearing loss condition was causally related to noise exposure in her
federal employment.3 Neither the condition becoming apparent during a period of employment,
nor the belief of the employee that the hearing loss was causally related to noise exposure in
federal employment, is sufficient to establish causal relationship.4
Although appellant must prove the facts alleged, proceedings under the Act are not
adversarial in nature, nor is the Office a disinterested arbiter. While the claimant has the burden
to establish his or her claim, the Office also has a responsibility in the development of the
evidence.5 This is particularly true when the evidence is of the character normally obtained from
the employing establishment or other government source.6 The Office’s regulations provide:
“The employer is responsible for submitting to [the Office] all relevant and probative factual and
medical evidence in its possession, or which it may acquire through investigation or other means.
Such evidence may be submitted at any time.”7
ANALYSIS -- ISSUE 1
The issue is whether appellant established that she sustained an employment-related
hearing loss due to noise exposure during her federal employment. The Board finds this case is
not in posture for decision and will be remanded for further development.
In order to establish a compensable injury, appellant is required to establish that her
hearing loss resulted from noise exposure during her employment.8
Appellant submitted a Form CA-2 but did not provide the Office with any factual
evidence addressing the nature or extent of any exposure to employment-related noise. There is
no description of loud machines, engines or construction equipment in her duties as a mail
handler. Appellant claimed that she had been exposed to loud noise at work since the start of her
employment. In a letter dated May 28, 2009, the Office informed appellant of detailed medical
and factual evidence needed to support her claim; however, she did not respond. In a letter of the
same date, the Office requested that the employer provide information relating to appellant’s

2

Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

3

Stanley K. Takahaski, 35 ECAB 1065 (1984).

4

See John W. Butler, 39 ECAB 852, 858 (1988).

5

See Claudia A. Dixon, 47 ECAB 168 (1995).

6

R.E., 59 ECAB 323 (2008); Willie A. Dean, 40 ECAB 1208 (1989).

7

20 C.F.R. § 10.118(a).

8

See Leon Thomas, 52 ECAB 202 (2001).

3

employment-related noise exposure, including the location, sources and frequency and decibel
levels of noise exposure. The employing establishment did not respond.
It is well established that proceedings under the Act are not adversarial in nature, nor is
the Office a disinterested arbiter. While the claimant has the burden to establish entitlement to
compensation, the Office shares the responsibility in the development of the evidence to see that
justice is done.9
The Board notes that the employing establishment did not provide any evidence
regarding appellant’s occupational noise duration or levels of exposure to hazardous noise during
her federal employment. The employing establishment did not state that the requested
information was unavailable.
The Office initially requested this information from the employing establishment in a
May 28, 2009 letter. However, it failed to pursue the evidence. The levels and duration of
exposure to hazardous noise is the type of evidence normally obtained by the employer. The
Office has the responsibility to develop this evidence.10 On remand, the Office should request
that the employing establishment submit evidence concerning any occupational noise surveys
and address the length and period of appellant’s exposure.11 After further development as it
deems appropriate, the Office shall issue an appropriate decision.
CONCLUSION
The Board finds that this case is not in posture for a decision regarding whether appellant
established that she sustained an employment-related hearing loss in the performance of duty.12

9

Richard Kendall, 43 ECAB 790 (1992); Isidore J. Gennino, 35 ECAB 442 (1983).

10

Id.; see also R.B., Docket No. 08-1662 (issued December 18, 2008).

11

See David Rossman, 9 ECAB 454 (1957) (where the Board remanded the case finding that the record was
devoid of evidence from the employing establishment and the claimant regarding the levels and length of noise
exposure and, thus, was not in posture for decision regarding the claimant’s claim for hearing loss); S.E., Docket No.
08-2243 (issued July 20, 2009).
12

Given the disposition of the first issue as this case is not in posture for decision, the second nonmerit issue is
moot.

4

ORDER
IT IS HEREBY ORDERED THAT the January 21, 2010 and October 15, 2009
decisions of the Office of Workers’ Compensation Programs are set aside. The case is remanded
for further proceedings consistent with this opinion.
Issued: March 16, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

